Citation Nr: 1430293	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  08-26 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for right knee chondromalacia patella, lateral meniscus tear, with degenerative arthritis, effective February 16, 2006.

2.  Entitlement to an initial disability rating in excess of 20 percent for subluxation of the right knee, effective October 23, 2012.

3.  Entitlement to an initial disability rating in excess of 10 percent for limitation of flexion of the right knee, effective October 23, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to February 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for a right knee chondromalacia patella with a lateral meniscus tear and assigned a 10 percent disability rating effective as of February 16, 2006-the date of the Veteran's claim.

In May 2011, the Veteran testified at a travel board hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing has been associated with the claims file.

In September 2012, the Board remanded this case for further development.  The case has returned to the Board for appellate review.

In May 2013, the Veteran representative submitted additional evidence along with a waiver of agency of original jurisdiction (AOJ) review of that evidence.  Therefore, the Board finds that it may consider the evidence in connection with the current appeal without first remanding the appeal for AOJ review.  See 38 C.F.R. § 20.1304(c) (2013).  

The Board has recharacterized the Veteran's single rating claim (i.e., right knee chondromalacia at 10 percent) as three claims because in an April 2013 rating decision the Appeals Management Center (AMC) granted a separate 20 percent rating for subluxation of the right knee and a separate 10 percent rating for limitation of flexion of the right knee both effective from October 23, 2012-the date of the Veteran's most recent VA examination report.  As the Veteran's February 2006 claim for a right knee disorder encompasses the subsequent findings of subluxation and limitation of flexion, the Board finds that the disability rating and effective date of these disorders are within the scope of his higher initial rating claim.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009), see also AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  From February 10, 2006, to October 22, 2012, the most probative evidence of record shows that the Veteran's right knee right chondromalacia patella, lateral meniscus tear, with degenerative arthritis was not manifested by ankylosis; at least moderate instability; dislocation of the semilunar cartilage with frequent episodes of locking pain and effusion; flexion of the knee limited to 45 degrees or extension of the knee limited to 10 degrees, even taking into account his complaints of pain; or impairment of the tibia and fibula.

2.  From October 23, 2012, the most probative evidence of record shows that the Veteran's right knee subluxation is not manifested by severe instability.

3.  From October 23, 2012, the most probative evidence of record shows that the Veteran's right knee limitation of flexion is not manifested by ankylosis; flexion of the knee limited to 15 degrees or extension of the knee limited to 10 degrees, even taking into account his complaints of pain; or impairment of the tibia and fibula.



CONCLUSIONS OF LAW

1.  From February 10, 2006, to October 22, 2012, the criteria for an initial disability rating in excess of 10 percent and/or separate ratings for right knee chondromalacia patella, lateral meniscus tear, with degenerative arthritis have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5024, 5256-262 (2013).

2.  From October 23, 2012, the criteria for an initial disability rating in excess of 20 percent for recurrent subluxation of the right knee have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2013).

3.  From October 23, 2012, the criteria for an initial disability rating in excess of 10 percent for limitation of flexion of the right knee have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, DCs 5256-5262 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A.  In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board notes that this claim arises from a disagreement with the initial disability ratings that were assigned following the grant of service connection; courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's available service treatment records, VA treatment records, and lay statements have been obtained.

The Board finds that the August 2006, May 2010, and October 2012 VA examination reports are adequate because the examiners discussed the Veteran's medical history, described his right knee disabilities in detail, and supported all conclusions with analysis and, where possible, objective test results.  See Monzingo v. Shinseki, 26 Vet.App. 97, 105 (2012); see also Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).  Additionally, the VA examiners fully described the functional effects caused by the Veteran's disabilities.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

To the extent that the Veteran stated in his August 2008 substantive appeal, and testified at his May 2011 hearing, that the August 2006 and May 2010 examiners did not have access to his most current medical records, the Board finds that any such defect was cured by the October 2012 VA examiner's review of same, which she expressly indicated in her report.  See May 2011 transcript, p. 8.  Additionally, the Board finds that the Veteran's assertion in his August 2008 substantive appeal that a specialist, rather than a general practitioner, was required to conduct his VA examination is without merit because a general practitioner is capable of providing competent medical evidence.  38 C.F.R. § 3.159(a)(1).

This claim was remanded by the Board for additional development in September 2012.  There has been substantial, if not full, compliance with the Board's remand directives, insofar as VA has obtained the Veteran's medical records, provided him with a September 2012 notice letter consistent with Dingess which also requested additional evidence, provided him with a new VA examination in October 2012, and obtained an opinion in April 2013 which was signed by a designee of the Director of Compensation and Pension.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

To the extent that the Veteran's representative asserts in his July 2013 brief that the April 2013 document signed by the designee of the Director of Compensation and Pension violates the remand instructions because it appears to have originated with the AMC, the Board finds that this argument is without merit.  The September 2013 Board remand instructed the AOJ to refer the question of an extraschedular rating to the Director of Compensation and Pension; it did not preclude the AOJ from drafting language and referring it to the office of the Director for signature.  Moreover, in the April 2013 supplemental statement of the case, the AOJ listed the document as "Director, Compensation and Pension Medical Opinion dated April 18, 2013," and the representative's July 2013 statement does not refute that the April 2013 signature was from the office of the Director, or otherwise rebut the presumption of administrative regularity.  Finally, the AOJ's actions in referring the claim was consistent with the protocols of M21-1MR, Part III, Subpart vi, Chapter 1, Section A.  Consequently, the Board finds no violation of the Veteran's right to compliance with the September 2012 remand in the April 2013 document.

VA provided the Veteran with a hearing before the undersigned AVLJ in May 2011.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA and VBMS.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

The Veteran contends in his May 2011 testimony that his right knee disability warrants a higher initial rating.  He further contends in his May 2013 statement that the rating for his right knee subluxation should be higher, and that his ratings for both subluxation and limitation of flexion should apply as of the February 16, 2006 date of claim for service connection for a right knee disability.  Additionally, three of the Veteran's colleagues provided statements in May 2011, including descriptions of his right knee symptoms as very severe and serious.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by DCs.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board notes that the assignment of a particular DC is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as the veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in DC by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

In this regard, the RO initially evaluated the Veteran's right knee chondromalacia patella and lateral meniscus tear with degenerative arthritis as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5024 as of February 16, 2006.  Thereafter, VA evaluated the Veteran's right knee subluxation as 20 percent disabling under 38 C.F.R. § 4.71a, DC 5258-5257 as of October 23, 2012, and his right knee limitation of flexion as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5260 as of October 23, 2012.  

Under 38 C.F.R. § 4.71a, DC 5024, tenosynovitis is rated on limitation of motion of the affected part.

Under 38 C.F.R. § 4.71a, DC 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  A rating of 20 percent is assigned for each such major joint or group of minor joints, with occasional incapacitating exacerbations, affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Under 38 C.F.R. § 4.71a, DC 5256, ankylosis at a favorable angle in full extension or in slight flexion between 0 degrees and 10 degrees warrants a 30 percent rating; ankylosis with flexion between 10 degrees and 20 degrees warrants a 40 rating; ankylosis with flexion between 20 degrees and 45 degrees warrants a 50 rating; and extremely unfavorable ankylosis (flexion at an angle of 45 degrees or more) warrants a 60 percent rating.

Under 38 C.F.R. § 4.71a, DC 5257, slight recurrent subluxation or lateral instability will be rated as 10 percent disabling.  Moderate recurrent subluxation or lateral instability will be rated as 20 percent disabling.  And, severe recurrent subluxation or lateral instability warrants a 30 percent rating.

The terms "mild," "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).  The use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

Under 38 C.F.R. § 4.71a, DC 5258, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint warrants a 20 percent rating.

Under 38 C.F.R. § 4.71a, DC 5259, removal of the semilunar cartilage when symptomatic warrants a 10 percent rating.

Under 38 C.F.R. § 4.71a, DC 5260, if flexion of the knee is limited to 45 degrees a 10 percent rating is in order.  If flexion of the knee is limited to 30 degrees a 20 percent rating is in order.  If flexion of the knee is limited to 15 degrees a 30 percent rating is in order.  

Under 38 C.F.R. § 4.71a, DC 5261, if extension of the knee is limited to 10 degrees a 10 percent rating is in order.  If extension of the knee is limited to 15 degrees a 20 percent rating is in order.  If extension of the knee is limited to 20 degrees a 30 percent rating is in order.  If extension of the knee is limited to 30 degrees a 40 percent rating is in order.   If extension of the knee is limited to 45 degrees a 50 percent rating is in order.   

Full range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2013).

Under 38 C.F.R. § 4.71a, DC 5262, impairment of the tibia and fibula with slight knee or ankle disability warrants a 10 percent rating; with moderate knee or ankle disability warrants a 20 percent rating; with marked knee or ankle disability warrants a 30 percent rating; and with nonunion (loose motion requiring brace) warrants a 40 percent rating.

Under 38 C.F.R. § 4.71a, DC 5263, Genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated) warrants a 10 percent rating.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

VA's General Counsel has held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under DC 5260, and a compensable limitation of extension under DC 5261 provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  The basis for the opinion was a finding that a limitation in planes of movement were each compensable.  Id.  VA General Counsel has also held that separate ratings may be assigned in cases where the service-connected knee disability includes both arthritis and instability.  VAOPGCPREC 23-97 (July 1, 1997).

VA General Counsel has also held that separate ratings may be assigned in cases where the service-connected knee disability includes both arthritis and instability, provided of course, that the degree of disability is compensable under each set of criteria. VAOPGCPREC 23-97 (July 1, 1997).

As to a higher or separate evaluation for any of the Veteran's right knee disorders from February 16, 2006, under DCs 5003 and/ or 5024 (rated on limitation of motion of affected parts or as degenerative arthritis), the Board finds that the claim must be denied because the findings of record do not show x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  This is true at all times from February 16, 2006, and therefore consideration of staged ratings is not warranted.  See Fenderson, supra.

As to a higher or separate evaluation for any of the Veteran's right knee disorders from February 16, 2006, under DC 5256 (ankylosis), the Board finds that the claim must be denied because while the range of motion of the right knee was reduced when examined by VA in August 2006, May 2010, and October 2012, it nonetheless had some motion.  Moreover, the May 2010 VA examiner expressly found no joint ankylosis.  These medical opinions are not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  In the absence of ankylosis, the Board may not rate his service-connected right knee disorders as ankylosis.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Consequently, an increased rating is not warranted for the Veteran's right knee disability under DC 5256.  This is true at all times from February 16, 2006, and therefore consideration of staged ratings is not warranted.  See Fenderson, supra.

As to a separate compensable evaluation for the Veteran's right knee recurrent subluxation or lateral instability from February 16, 2006, to October 22, 2012, under DC 5257, the Board notes that the most probative evidence of record shows that he did not have the required adverse symptomatology during this time period.  Specifically, the August 2006 VA examiner found that the Veteran's right knee ligament stability test results were within normal limits.  Likewise, the May 2010 VA examiner found that the Veteran had no instability or episodes of dislocation or subluxation.  The Board finds that these clinical determinations from medical professionals outweigh the Veteran's own statements that his recurrent subluxation or lateral instability existed as of the February 2006 date of claim.  See Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999).  Further, the Veteran's May 2013 assertion that these symptoms were established in service in 1977 is both unavailing because that predated the appellate period, and outweighed by the VA examiners' more contemporaneous findings.  Therefore, the most probative evidence of record showed that the Veteran's right knee recurrent subluxation or lateral instability was not manifested by adverse symptomatology that equated to at least "slight" recurrent subluxation or lateral instability from February 16, 2006, to October 22, 2012.  Accordingly, the Board finds that the criteria for a compensable rating were not met.  See 38 C.F.R. § 4.71a, DC 5257.  This is true at all times from February 16, 2006, to October 22, 2012, and therefore consideration of staged ratings is not warranted.  See Fenderson, supra.

As to a rating higher than 20 higher for the Veteran's right knee recurrent subluxation or lateral instability from October 23, 2012, under DC 5256, the Board notes that the October 2012 VA examiner found that his patellar subluxation/dislocation was moderate, and substantiated this opinion with the finding that there was no x-ray evidence of patellar subluxation.  Although the Veteran asserted in his May 2013 letter that he has severe instability which would collapse his knee if he did not wear knee braces, the Board finds that the examiner's determination of the level of severity is entitled to greater probative weight based on her greater medical training and expertise.  See Winsett, supra.  Therefore, the most probative evidence of record showed that the Veteran's right knee recurrent subluxation or lateral instability is not manifested by adverse symptomatology that equated to at least "severe" recurrent subluxation or lateral instability from October 23, 2012.  Accordingly, the Board finds that the criteria for a rating in excess of 20 percent are not met.  See 38 C.F.R. § 4.71a, DC 5257.  This is true at all times from October 23, 2012, and therefore consideration of staged ratings is not warranted.  See Fenderson, supra.

As to a higher or separate evaluation for any of the Veteran's right knee disorders from February 16, 2006, under DC 5258 (dislocated semilunar cartilage (meniscus) with frequent episodes of "locking" pain and effusion into the joint), the Board finds that it is not warranted because these symptoms are already compensated by his existing disability ratings.  38 C.F.R. § 4.14.  This is true at all times from February 16, 2006, and therefore consideration of staged ratings is not warranted.  See Fenderson, supra.

As to a higher or separate evaluation for any of the Veteran's right knee disorders from February 16, 2006, under DC 5259 (removal of symptomatic semilunar cartilage), the Board finds that neither is warranted because there is no evidence of such procedure.  See Butts v. Brown, 5 Vet. App. 532, 540 (1993) (the Board's choice of a diagnostic code should be upheld if it is supported by explanation and evidence).  In fact, the October 2012 VA examiner expressly found that the Veteran had not had a meniscectomy.  See Colvin, supra.  This is true at all times from February 16, 2006, and therefore consideration of staged ratings is not warranted.  See Fenderson, supra.

As to a higher evaluation for the Veteran's right knee disorder under DC 5260, rated as 10 percent disabling via DC 5024 from February 16, 2006, to October 22, 2012, the August 2006 VA examiner found that the right knee had flexion to 140 degrees, not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The May 2010 examiner found right knee flexion to 150 degrees without flare ups, objective evidence of pain, or additional limitations after three repetitions of range of motion.  These medical opinions are not contradicted by any other medical evidence of record.  See Colvin, supra.  Therefore, the Board finds that even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca, supra, the Veteran's functional losses do not equate to the criteria required for a 20 percent rating because flexion of the right knee was not limited to 30 degrees because at its worst it was 140 degrees.   38 C.F.R. §§ 4.2, 4.3, 4.7, 4.71a.  This is true at all times February 16, 2006, to October 22, 2012, and therefore consideration of staged ratings is not warranted.  Fenderson, supra.

As to a higher evaluation for the Veteran's right knee disorder under DC 5260, rated as 20 percent disabling from October 23, 2012, the October 2012 VA examiner found right knee flexion to be no less than 125 degrees.  This medical opinion is not contradicted by any other medical evidence of record.  See Colvin, supra.  Therefore, the Board finds that even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca, supra, the Veteran's functional losses do not equate to the criteria required for a 30 percent rating because flexion of the right knee is not limited to 15 degrees because at its worst it was 125 degrees.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.71a.  This is true at all times from October 23, 2012, and therefore consideration of staged ratings is not warranted.  Fenderson, supra.

As to a higher or separate evaluation for the Veteran's right knee disorders at any time from February 16, 2006, under DC 5261, the August 2006, May 2010, and October 2012 all found that the right knee had extension to 0 degrees.  This medical opinion is not contradicted by any other medical evidence of record.  See Colvin, supra.  Therefore, the Board finds that even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca, supra, the Veteran's functional losses do not equate to the criteria required for at least a compensable rating because extension of the right knee is not limited to 10 degrees because at its worst it was 0 degrees.   38 C.F.R. §§ 4.2, 4.3, 4.7, 4.71a.  This is true at all times from February 16, 2006, and therefore consideration of staged ratings is not warranted.  Fenderson, supra.

As to a higher or separate evaluation for the Veteran's right knee disorders at any time from February 16, 2006, under DC 5262 (impairment of the tibia and fibula) and/or DC 5263 (genu recurvatum), the Board notes that the record on appeal is negative for either adverse symptomatology.  See, for example, VA examinations dated in August 2006, May 2010, and October 2012.  Therefore, the Board finds that neither a higher or separate evaluation under DC 262 or DC 5263 is warranted.  See Butts, supra.  This is true at all times from February 16, 2006, and therefore consideration of staged ratings is not warranted.  Fenderson, supra.

Conclusion

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the applicable rating criteria adequately contemplate the severity and symptoms of the Veteran's right knee disabilities, including recurrent subluxation or lateral instability, symptomatic dislocated semilunar cartilage, and pain with limited motion.  The rating criteria are therefore adequate to evaluate his right knee, and referral for consideration of an extraschedular rating is not warranted.  While not dispositive, the Board further notes that when the Director of Compensation and Pension reviewed the Veteran's right knee disability in April 2013, prior to the grant of service connection for subluxation and limitation of flexion, he concurred that an extraschedular rating was not warranted.

Finally, the Court has held that a TDIU is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, the Veteran, through his representative, reported at the May 2011 hearing that the Veteran continued to work and was not claiming TDIU.  See transcript, pp. 7-8.  Moreover, the Veteran reported at his May 2010 examination that his employment was on a fulltime basis.  Finally, the Veteran reported at his October 2012 VA examination that his current unemployment was due to a reduction in force.  Therefore, the Board finds that a claim for a TDIU was not raised by the record and need not be discussed in the current decision.

In reaching the above conclusions, the Board has not overlooked the various lay statements found in the record.  In this regard, the Veteran is credible to report on what he sees and feels such as pain, lost motion, and swelling as well as the claimant and others are credible to report on what they can see.  See Davidson.  However, the Board finds more probative the medical opinions as to the severity of the disability provided by the experts at the VA examinations than these lay assertions.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").

In adjudicating the current appeal, the Board has also considered the doctrine of 

reasonable doubt.  However, as the most probative evidence of record is against the Veteran's claims the doctrine is not for application.  38 U.S.C.A. § 5107(b); See also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial rating in excess of 10 percent and/or separate ratings for right knee chondromalacia patella, lateral meniscus tear, with degenerative arthritis is denied at all times from February 10, 2006, to October 22, 2012.

An initial rating in excess of 20 percent for right knee recurrent subluxation is denied at all times from October 23, 2012.

An initial rating in excess of 10 percent for right knee limitation of flexion is denied at all times from October 23, 2012.



______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


